Citation Nr: 0007553	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  98-04 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to an increased rating for a left knee 
disability, currently evaluated 
as 10 percent disabling.

2. Entitlement to an increased (compensable) rating for a low 
back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1977 to May 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDING OF FACT

The veteran's left knee disability and removal of the 
semilunar cartilage causes 
no more than slight impairment with reported stiffness in the 
morning.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for the veteran's left 
knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, including Diagnostic Code 
5259.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issues before the Board consist of claims of entitlement 
to increased ratings for two disabilities, a low back 
disability and a left knee disability.  The veteran contends 
that these disabilities are more severely disabling than 
reflected by their current evaluations and that, thus, 
increased ratings are in order.  The Board will address the 
low back issue in the remand portion of this decision.

These is an original claim placed in appellate status by a 
notice of disagreement (NOD) taking exception with the 
initial rating award dated October 1997.  Service connection 
for the veteran's left knee disability was established at 
that time, with a 10 percent disability evaluation assigned.  
This evaluation is still in effect at the current time.  His 
claim is deemed "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), and VA has a duty to 
assist the veteran in the development of facts pertinent to 
the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(applying duty to assist under 38 U.S.C.A. § 5107(a) to 
initial rating claims); cf. Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (increased rating claims).  Under these 
circumstances, VA must attempt to obtain all such medical 
evidence as is necessary to evaluate the severity of the 
veteran's disability from the effective date of service 
connection through the present.  This obligation was 
satisfied by the examinations and records described below, 
and the Board is satisfied that all relevant facts have been 
properly and sufficiently developed.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.312, 4.20, 4.114 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations on which a 
rating is based adequately portray the anatomical damage, and 
the functional loss, with respect to all these elements.  The 
functional loss may be due to absence in part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45.  Painful motion is an important 
factor of disability.  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  Under DeLuca, 8 Vet. App. at 202, in 
addition to applying schedular criteria, VA may consider 
granting a higher rating when the veteran is rated under a 
code that contemplates limitation of motion, and additional 
functional loss due to pain is demonstrated.  See also 
Spurgeon v. Brown, 10 Vet. App. 194 (1997). 

Pertinent medical evidence relating to the condition of the 
veteran's left knee disability consists of the veteran' 
service medical records and two VA examination reports.

In service, the veteran sought treatment numerous times for a 
left knee disability.  His service medical records show that 
as early a January 1986, the veteran was complaining of pain 
in his left knee.  In January 1992, he complained that his 
left knee was giving out while walking and he was diagnosed 
with probable patellar femoral syndrome.  Left knee problems 
were again noted in October 1994.  The veteran twisted his 
left knee in March 1995 and x-ray showed mild spurring along 
the anterior aspects of the patella.  In December 1995, the 
veteran was complaining of recurrent knee problems and the 
examiner noted the veteran to have a full range of motion 
with effusion and medial and lateral meniscus tears of the 
left knee shown by MRI.  The veteran therefore underwent knee 
surgery and debridement of the left knee tears.  In March 
1996, the veteran reported medial joint pain and his range of 
motion was to 120 degrees with effusion.  He received a left 
knee brace in January 1997.  At his retirement examination in 
February 1997, there was a full range of motion of the left 
knee but with increased pain squatting.  The examiner also 
reported that the knee was positive for crepitus with the 
passive range of motion and no effusion.  He was diagnosed 
with degenerative joint disease of the left knee.

In July 1997, the veteran underwent both a VA General Medical 
examination and a VA Joint examination.  The general medical 
examiner recorded the veteran's history of left knee 
arthroscopy and found the left knee range of motion to be 
within normal limits.  That examiner found the veteran to be 
healthy.  At the Joints examination, the veteran was again 
noted to be status post left knee surgery in January 1996, 
left knee medial and lateral partial meniscectomies with 
arthroscopic evidence of Grade 4 osteoarthritis.  The veteran 
was also currently working at an electric company doing 
mechanical work.  At the time of the examination, the veteran 
complained of left knee swelling and stiffness in the 
morning.  The veteran did not walk with any limp or gait 
abnormalities.  The examiner found no swelling or deformities 
of the left knee.  There was a negative Lachman sign.  The 
left knee had an opening of 2-3 millimeters with valgus 
stress in full extension.  His range of motion bilaterally of 
the knees was 0 to 130 degrees.  The veteran was diagnosed 
with left knee changes of osteoarthritis status post 
meniscectomy and partial meniscectomy.  The veteran also 
stated that he was not hampered or hindered anyway performing 
his activities at work, but he was moderately concerned over 
the swelling of the knee.

In February 1998, the veteran underwent his second VA 
examination.  At that time, the examiner noted no quadriceps 
atrophy and his patella had normal mobility.  Shrug and 
apprehension signs were nontender.  There was no joint 
effusion and range of motion was from five to 135 degrees.  
His knee was stable to both varus and valgus stress at zero 
degrees of extension and 30 degrees of flexion.  The joint 
line was nontender and McMurray's test was nontender.  
Lachman anterior and posterior drawer signs were negative.  
The examiner noted well healed surgical scars consistent with 
previous arthroscopy on the left.  He was diagnosed with 
bilateral knee pain.  The examiner also stated that the 
veteran "supposedly had documented outer bridge floor 
changes in the medial and lateral femoral condoyle at the 
time he underwent a medial meniscectomy."  X-rays taken at 
the time of examination found the veteran to have a normal 
left knee.

The veteran's left knee disability has been evaluated as 10 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5259 for cartilage, semilunar, removal of, symptomatic.  
The 10 percent rating is the maximum allowed under that code.  
Therefore, the Board has also considered whether the veteran 
would be entitled to a higher rating pursuant to any other 
applicable diagnostic code.  The evidence does not show, 
however, evidence of ankylosis, cartilage dislocation, or 
malunion/nonunion of the tibia and fibula to warrant a higher 
evaluation under Diagnostic Codes 5256, 5258 or 5262.  
Further, although the veteran has been noted to have some 
varus and valgus instability in the past, the evidence does 
not show that the veteran has the moderate or severe 
instability or recurrent subluxation necessary for a higher 
evaluation under Diagnostic Code 5257.  Also, there is no 
evidence of limitation of motion to the extent necessary for 
a higher evaluation under either Diagnostic Code 5260 or 
5261.

The Board also notes that the veteran was diagnosed in the 
service with degenerative joint disease of the left knee and 
that he now reports osteoarthritis of the same knee.  
Arthritis due to trauma is rated by 38 C.F.R. § 4.71, 
Diagnostic Code 5010, which provides that arthritis due to 
trauma, substantiated by x-ray, should be rated as 
degenerative arthritis. Under Diagnostic Code 5003 for 
degenerative arthritis, degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific join involved.  However, as the veteran's reported 
arthritis is not shown by X-ray, the arthritis codes do not 
apply.

In reviewing the veteran's claim, the Board has considered 
the provisions of 38 C.F.R. §§ 4.40, 4.45.  To the extent 
that these provisions are applicable to the Diagnostic Codes 
considered in this case, there is no objective evidence of 
additional functional loss due to pain, incoordination on 
use, weakness or fatigue beyond that already contemplated by 
the schedular diagnostic criteria.  At the examination in 
1997, the veteran reported that his left knee disability did 
not affect his activities in anyway at work and the examiner 
in 1998 did not note the veteran to have functional loss of 
the left knee.  As such, the Board is unable to find a basis 
for assigning compensable ratings under those regulatory 
provisions.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Finally, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that his service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  He has not been hospitalized for his 
disability since his original surgery and he continues to 
work.  Under these circumstances, the Board finds that the 
veteran has not demonstrated marked interference with 
employment so as to render impractical the application of the 
regular rating schedule standards.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 


ORDER

Entitlement to a rating in excess of 10 percent for the 
veteran's left knee disability is denied.

REMAND

The veteran is also claiming entitlement to an increased 
rating for his low back disability. A careful review of the 
file suggests that further development is necessary before 
adjudication of that issue may proceed. As this is an 
original claim placed in appellate status by a NOD taking 
exception with the initial rating, the claim must be deemed 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991), and VA has a duty to assist the veteran in the 
development of facts pertinent to the claim.  See Fenderson 
v. West, 12 Vet. App. 119 (1999) (applying duty to assist 
under 38 U.S.C.A. § 5107(a) to initial rating claims); cf. 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (increased 
rating claims).  Under these circumstances, VA must attempt 
to obtain all medical evidence necessary to evaluate the 
severity of the veteran's disability from the effective date 
of service connection through the present.  

This obligation has not been met in this case, as the veteran 
has not been afforded an adequate and contemporaneous 
examination.  The veteran alleges that his back pain causes 
significant problems.  At his last VA examination in July 
1997, the examiner found no postural abnormalities or 
tenderness and range of motion was essentially within normal 
limits.  The examiner stated that the low back strain was not 
really bothering the veteran on the day of the examination.  
In March 1999, the veteran's representative asserted that the 
veteran should receive another examination, because the July 
1997 examination did not accurately portray the veteran's 
continuing low back problems or consider the functional loss 
attributed to the low back disability.  The Board will accede 
to the request for a new examination.  The Board points out 
to the veteran that, when a claimant, without good cause, 
fails to report for a necessary examination, a claim for an 
increased rating shall be denied.  38 C.F.R. § 3.655 (1999).  

Accordingly, this case is REMANDED to the RO for the 
following:

1. The RO should arrange for the veteran 
to undergo an examination by a 
specialist in orthopedics.  The claims 
file should be made available to the 
examiner for review.  All indicated 
special tests and studies should be 
accomplished.  The examiner should 
determine the current extent of the 
veteran's service connected low back 
disability.  All clinical findings, 
including range of motion, should be 
clearly reported.  Findings should be 
made which take into account any 
functional impairment identified in 38 
C.F.R. §§ 4.40, 4.45, including pain 
on use, incoordination, weakness, 
fatigability, abnormal movements, etc.  
The examiner should also comment on 
whether the veteran effectively 
suffers any impairment of the function 
of the back (beyond that which was 
reflected on range of motion 
measurements) due to pain, weakened 
movement, excess fatigability, or 
incoordination, including during any 
flare-ups and, to the extent feasible, 
express the functional impairment in 
terms of additional limitation of 
motion. 

2. Thereafter, the RO should readjudicate 
the appellant's claim based on the 
additional evidence received.  If the 
benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case, 
and afforded an opportunity to respond 
thereto before the case is returned to 
the Board for further appellate 
review.


The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

